UNPUBLISHED ORDER
                          Not to be cited per Circuit Rule 53




           United States Court of Appeals
                             For the Seventh Circuit
                             Chicago, Illinois 60604

                                Argued July 12, 2006
                                Decided July 26, 2006

                                       Before

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. KENNETH F. RIPPLE, Circuit Judge

                    Hon. DIANE S. SYKES, Circuit Judge

No. 05-2164

UNITED STATES OF AMERICA,                     Appeal from the United States District
    Plaintiff-Appellee,                       Court for the Northern District of
                                              Illinois, Eastern Division
      v.
                                              No. 01 CR 649-1
EDDIE CARDONA,
    Defendant-Appellant.                      David H. Coar,
                                              Judge.


                                     ORDER

       Eddie Cardona was charged with six counts of distributing powder cocaine
and crack, see 21 U.S.C. § 841(a)(1), and three counts of illegally possessing a
firearm after a felony conviction, see 18 U.S.C. § 922(g)(1). The district court
granted Cardona’s motion for a competency hearing but after further consideration
ultimately concluded that Cardona was competent to stand trial. Cardona pleaded
guilty to one count of distributing crack, and the district court sentenced him to 168
months’ imprisonment. On appeal he challenges the reasonableness of his
sentence, we disagree and affirm.
No. 05-2164                                                                   Page 2

       Before pleading guilty, Cardona argued that he was incompetent to stand
trial. The district court considered medical reports and testimony about Cardona’s
mental capacity. Cardona’s psychologist, Dr. Larry Small, performed several tests
to measure Cardona’s cognitive functioning and testified that he had an IQ “in the
borderline intellectual range of abilities” and that his psychological immaturity
made it easy for others to manipulate and persuade him to do things he did not
want to do. Dr. Small later testified to his belief that Cardona would not be able to
make independent decisions to assist his attorney in his own defense. The
government’s psychologist, Dr. Ronald Nieberding, agreed with Dr. Small regarding
Cardona’s low functionality but testified that he believed Cardona would be able to
assist in his own defense. The district judge sided with the government and found
that Cardona had the ability to overcome his low functionality and was competent
to stand trial.

       Cardona admitted that between July 2000 and April 2001 he sold powder
cocaine, crack, and five guns to a cooperating government informant, but disagreed
with the government’s sentencing calculations. The probation officer calculated
Cardona’s offense level at 33 and assigned him a criminal history category of III.
Cardona asserted that he qualified for a reduced sentence based first on his
diminished capacity, which made him highly impressionable to others’ suggestions,
and secondly because he had two young daughters—one of whom had learning
disabilities—who he believed would benefit from his care. The district court found
no correlation between Cardona’s diminished mental capacity and his crime, and
therefore declined to sentence him, on this basis, outside the advisory imprisonment
range. The court also declined to reduce Cardona’s sentence so that he could care
for his daughters, concluding that this was not a persuasive basis for a reduced
sentence. The district court determined that Cardona faced an advisory
imprisonment range of 168-210 months, and sentenced him at the bottom of that
range.

       On appeal Cardona challenges the reasonableness of his sentence, contending
that it does not comport with the sentencing factors outlined in 18 U.S.C. § 3553(a).
Specifically he argues that the district court did not adequately consider his
diminished mental capacity, which limits “his ability to make judgments in his own
self-interest,” and prevents him from “appreciat[ing] the consequences of his
actions.” He also contends that his sentence is unreasonable because his two young
daughters would suffer emotionally without their father at home. Finally he
contends that his sentence is longer than necessary to deter him from future crime.

       We review Cardona’s sentence for reasonableness, considering the sentencing
factors outlined in 18 U.S.C. § 3553(a). United States v. Booker, 543 U.S. 220, 261
(2005); United States v. Laufle, 433 F.3d 981, 987 (7th Cir. 2006). These factors
include “the nature and circumstances of the offense and the history and
No. 05-2164                                                                    Page 3

characteristics of the defendant,” as well as “the need for the sentence imposed” to
reflect “the seriousness of the offense,” “afford adequate deterrence to criminal
conduct,” and “protect the public from further crimes of the defendant.” 18 U.S.C.
§ 3553(a)(1), (2). The district court need not make findings as to each § 3553(a)
factor; rather it is “enough that the record confirms meaningful consideration of the
types of factors that section 3553(a) identifies.” Laufle, 433 F.3d at 987. A sentence
that is within a properly calculated guideline range is presumptively reasonable.
See United States v. Williams, 436 F.3d 767, 768 (7th Cir. 2006); United States v.
Mykytiuk, 415 F.3d 606, 607-08 (7th Cir. 2005).

       The district court meaningfully considered the sentencing factors set forth in
18 U.S.C. § 3553(a). The district court recognized, for instance, that Cardona’s
diminished mental capacity may have increased his susceptibility to the influence of
others, but concluded that the evidence did not sufficiently link his mental capacity
to his criminal activity and that any link would be “pure speculation.” The court
also considered the possibility that Cardona’s children would suffer with him
“locked up,” but because “that happens in almost every case” where the father of
young children is incarcerated, the court declined to reduce his sentence on this
ground. The court also weighed the nature of Cardona’s offense and his proclivity
for criminal conduct, see 18 U.S.C. § 3553(a)(1), when it characterized his prior
criminal record as “not particularly good,” and noted that the number of times he
sold guns and drugs “went on and on and on.” Cardona does not dispute that his
sentence falls within the advisory imprisonment range, and he has failed to show
why his sentence is unreasonable given the district court’s analysis.

                                                                         AFFIRMED.